Appeal from an order of the Supreme Court (Donohue, J.), entered December 5, 1997 in Ulster County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 70, without a hearing.
Petitioner, an inmate at Fishkill Correctional Facility in Dutchess County, commenced this habeas corpus proceeding contending that his conviction for the crime of robbery in the first degree was illegal on double jeopardy grounds. On this appeal from Supreme Court’s dismissal of the petition, petitioner abandons the double jeopardy argument and contends that jurisdictional defects in respondent’s return and the court’s failure to afford him an evidentiary hearing require reinstatement of the petition. We disagree. Respondent’s return complied with the requirements of CPLR 7008 and contained only technical irregularities which were promptly cured in accordance with the court’s directive. Finally, the arguments raised in the petition did not present factual issues that would entitle petitioner to an evidentiary hearing and could be summarily disposed of on the pleadings (see, People ex rel. Shaffer v Kuhlmann, 173 AD2d 1034, lv denied 78 NY2d 856).
Cardona, P. J., Mikoll, White, Carpinello and Graffeo, JJ., concur. Ordered that the order is affirmed, without costs.